— Order and judgment, Supreme Court, New York County, entered on May 30, 1975, denying petitioner’s application to stay arbitration and dismissing the petition, unanimously affirmed, with $40 costs and disbursements to respondent. The fact that UP ACA may be entitled to participate in any overrun pursuant to the terms of its contract with petitioner, does not constitute a legal basis for staying arbitration sought pursuant to the terms of the subcontract between petitioner and respondent (CPLR 7503, subd [b]). We *528have examined the other points urged by petitioner and find that they lack merit and do not constitute a bar to the arbitration sought. Concur— Markewich, J. P., Tilzer, Capozzoli, Lane and Nunez, JJ.